Citation Nr: 0922048	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-39 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The Veteran served on active duty from October 1940 to 
December 1960.  The Veteran died in April 2001, and the 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson 
Mississippi that denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.

The Board denied appellant's claim in April 2007.  A motion 
for reconsideration of the Board's decision was filed August 
2007.  The Board denied the appellant's motion for 
reconsideration in January 2008.  The appellant appealed to 
the United States Court of Appeals for Veteran s Claims 
(Court).  The parties filed a Joint Motion for Remand..  The 
Court issued an Order in December 2008 granting the motion.  
The appeal as been returned to the Board for action 
consistent with the December 2008 joint motion and Court 
order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in February 2004.  The Veteran's death 
certificate reflects that the cause of the Veteran's death 
was cardiac arrest due to multi system organ failure and 
massive upper gastrointestinal (GI) bleed.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were malnutrition and recent myocardial 
infarction.

2.  During his lifetime, the Veteran was service connected 
for arthritis of multiple joints, evaluated 30 percent 
disabling; residuals of fracture to both bones in left leg, 
evaluated as zero percent disabling; anxiety state (battle 
fatigue) evaluated as zero percent disabling; 
ankylostomiasis, evaluated as zero percent disabling; and 
infectious hepatitis, evaluated as zero percent disabling.

3.  Cardiac arrest due to multi system organ failure and 
massive upper GI bleed were not present in service or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the Veteran's service- 
connected disabilities caused or contributed substantially or 
materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a Veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre- 
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In the present case, VA provided the appellant with the 
notice required by the VCAA in May 2004 and February 2008.  
In the May 2004 notice letter the RO essentially asked the 
appellant to submit any pertinent evidence in her possession, 
and specifically informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  The February 2008 notice letter specifically 
addressed the conditions for which the Veteran was service 
connected at the time of his death; and an explanation of the 
evidence and information required to substantiate such a 
claim based on previously service- connected conditions.  
In addition to the appellant being apprised of the 
disabilities for which service connection was in effect at 
the time of the Veteran's death, she has from the outset 
demonstrated actual knowledge of those disabilities, and the 
record contains statements from her evidencing actual 
knowledge of the information and evidence necessary to 
establish service connection for the cause of the Veteran's 
death.  See Hupp, supra.

The appellant has not been provided notice concerning the 
effective date to be assigned in the event service connection 
for the cause of death is granted.  See Dingess, supra.  
Inasmuch as the Board is denying the claim, the Board finds 
that the appellant has not been prejudiced by this notice 
deficiency.  The Board finds that the appellant was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains private medical records, a death certificate, 
the appellant's statements, service medical records, VA 
medical records and a DD-214.  In addition, a VA medical 
expert opinion has been obtained and is associated with the 
claims folder. 

In addition, neither the appellant nor her attorney has 
identified any additional pertinent available evidence to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

The Veteran died in February 2004.  His death certificate 
reflects that the cause of death was cardiac arrest due to 
multi system organ failure and massive upper GI bleed.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were malnutrition and 
recent myocardial infarction.  No autopsy was performed, and 
no other significant conditions contributing to death but not 
related to the cause were noted.  During his lifetime, the 
Veteran was service connected for arthritis of multiple 
joints, evaluated 30 percent disabling; residuals of fracture 
to both bones in left leg, evaluated as zero percent 
disabling; anxiety state (battle fatigue) evaluated as zero 
percent disabling; ankylostomiasis, evaluated as zero percent 
disabling; and infectious hepatitis, evaluated as zero 
percent disabling.

Service medical records do not show any evidence of a 
complaint, diagnosis or treatment of a heart condition, organ 
failure or a gastrointestinal condition while in service.  
Nor is there any evidence of a heart condition within one 
year of separation of service.  

In April 2009 the Board requested a VA medical expert opinion 
with regard to whether any of the Veteran's service connected 
disabilities contributed to cause his death or was he so 
debilitated due to service-connected disability that he was 
unable to resist the effects of other disease or injury 
primarily causing death.  In May 2009, VA medical expert 
opinion (VHA) was received.  The physician noted that he 
reviewed the medical records.  He opined that: 

It is not at least as likely as not that 
the Veteran's service connected conditions 
had a contributory cause to the Veteran's 
death.  It is not at least as likely as 
not the Veteran was so debilitated due to 
the service-connected disabilities that he 
was unable to resist the effects of other 
disease or injury primarily causing death.  

It is at least as likely as not that the 
Veteran's myocardial infarctions caused 
his multi-organ failure as this occurs 
commonly in modern health care.  Current 
medical science has shown no relationship 
between myocardial infarctions, 
malnutrition, massive gastrointestinal 
bleed and multi-system organ failure with 
the Veteran's service-connected 
disabilities.  However, current medical 
science does demonstrate a causal 
relationship between hypertension, 
hyperlipidemia and myocardial infarction.  
The Veteran was known to have hypertension 
and hyperlipidemia from his cystoscopy 
report of November 2003.  Therefore, it is 
more likely than not that the main cause 
of death was due to his non-service 
connected conditions.  

Thus, the evidence of record, especially the VA medical 
expert opinion, does not support a finding of a relationship 
between the Veteran's service connected disabilities and the 
cause of death.  The appellant has not submitted any 
evidence, nor is there any evidence of record, which 
establishes a direct relationship between the Veteran's 
service and cause of death.  As shown, competent evidence of 
record does not show that the Veteran's death was directly 
related to service.

Rather, the appellant presents a general assertion that the 
Veteran's cause of death was related to his service connected 
disabilities.  In particular, the appellant asserts that the 
Veteran's service in Korea was related to his death and that 
his heart attack was related to his anxiety.

While the Veteran did injure his leg during service and was 
service-connected for arthritis and residuals of a left leg 
fracture, there is no medical evidence to show that his 
service connected disabilities affected a vital organ or were 
of such a debilitating nature that they accelerated his 
death.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 Vet. 
App. 359 (1995).  As to the Veteran's non-compensatory 
service connection for battle fatigue, there is no competent 
evidence associating this anxiety problem with the Veteran's 
death.  In February 2004, the Veteran was examined, and the 
physician noted that there were no psychiatric problems.  
Similarly, there is no medical evidence linking the Veteran's 
other non compensatory service connections, ankylostomiasis 
and residuals of infectious hepatitis, to his death.

The appellant's assertion is the only evidence pertinent to 
an etiological connection between the Veteran's service 
related disabilities and his cause of death.  While the 
appellant is qualified to make observations about the 
Veteran, she is not competent to render a medical opinion as 
to diagnosis or etiology.  38 C.F.R. § 3.159 (2008); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

After considering all the evidence the Board finds that the 
preponderance of evidence shows that the Veteran's principal 
cause of death or contributory causes of death were not 
related to service, or to any of the Veteran's service 
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied. 3 8 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


